Citation Nr: 1533757	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-14 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of urethritis with urethral stricture.  

2.  Entitlement to a higher level of special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2009 and July 2010 by the Appeals Management Center (AMC) and the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, respectively.  

In the September 2009 rating decision, the RO denied the Veteran's claim for a higher level of SMC based on the need for regular aid and attendance.  In the July 2010 rating decision, the AMC, in compliance with a July 2009 Board decision, granted service connection for residuals of urethritis with urethral stricture and assigned a noncompensable evaluation effective March 3, 2000.  The Veteran appeals for a higher level of SMC based on the need for aid and attendance and a compensable evaluation for his service-connected residuals of urethritis.  

During the pendency of the appeal, the RO issued an October 2011 rating decision granting a 10 percent evaluation for the Veteran's residuals of urethritis.  The Veteran continues to appeal for a higher evaluation for his residuals of urethritis.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

The Veteran testified before the undersigned Veterans Law Judge at a May 2015 Travel Board hearing.  A transcript of this hearing is of record.

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.


In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.

The issue of entitlement to a higher level of SMC based on the need for regular aid and attendance addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's residuals of urethritis with urethral stricture have been subjectively characterized by voiding frequency and urgency, slow stream, and burning and stinging with urination; however, the objective evidence does not show any current evidence of urethral stricture.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for residuals of urethritis with urethritis stricture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, C.F.R. § 4.115a-b, Diagnostic Code 7518 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied.  With regard to the Veteran's claim for higher initial evaluations, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent a VA examination in March 2014.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II.  Higher Initial Evaluation Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The Veteran's residuals of urethritis with urethral stricture have been currently evaluated as 10 percent disabling, effective March 3, 2000, under 38 C.F.R. § 4.115b, Diagnostic Code 7518.  

Under Diagnostic Code 7518, stricture of urethra is to be evaluated as voiding dysfunction under 38 C.F.R. § 4.114b.  Voiding dysfunction is rated as urine leakage, urinary frequency, or obstructed voiding.  

As to urine leakage, a 20 percent evaluation is assigned for a disability requiring the wearing of absorbent materials which must be changed less than two times per day.  A 40 percent evaluation is assigned for a disability requiring the wearing of absorbent materials which must be changed two to four times per day.  A 60 percent evaluation is assigned for a disability requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.

As to urinary frequency, a 10 percent evaluation is assigned for daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent evaluation is assigned for daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent evaluation is assigned for daytime voiding interval less than one hour or; awakening to void five or more times per night.

As to obstructed voiding, a 10 percent evaluation is assigned for marked obstructive symptomatology with any one or combination of: post void residuals greater than 150 cubic centimeters; uroflowmetry markedly diminished peak flow rate (less than 10 cubic centimeters/second); recurrent urinary tract infections secondary to obstruction; stricture disease requiring periodic dilatation every two to three months.  A 30 percent evaluation is assigned for urinary retention requiring intermittent or continuous catheterization.

The Veteran is seeking a higher evaluation for his service-connected residuals of urethritis with urethral stricture.  He testified that he wore absorbent material, which he changed at least twice a day, and had daytime voiding three to four times a day within one to two hours.  The Veteran denied needing catheterizations.  See May 2015 Board hearing transcript.  

The Veteran underwent a cystoscopy in February 2013 to examine his bladder.  His urethra was within normal limits, but also showed "some mild membranous urethral narrowing, easily passed with the scope."  The VA treating urologist found that the Veteran had no signs of stricture.  

At a March 2014 VA examination, the VA examiner noted that the Veteran had symptoms of urine leakage, urinary frequency, and obstructed voiding.  The Veteran required absorbent material which must be changed two to four times per day.  He did not require the use of an appliance.  He had daytime voiding intervals between one and two hours and had nighttime awakening to void three to four times.  His obstructive voiding symptoms consisted of hesitancy, slow stream, weak stream, and decreased force of stream.  The Veteran also complained of burning and stinging with urination.  Citing the February 2013 cystoscopy, the VA examiner noted that the results showed no evidence of urethral stricture.  In addition, the VA examiner found that the Veteran had required dilations in the past; however, based on the current finding of no stricture, at his recent endoscopic examination, the Veteran had not had any dilations since then.  The VA examiner opined that the Veteran's current symptomatology of voiding frequency and urgency, slow stream, and burning and stinging with urination were not related to his service-connected urethral stricture, because there was no evidence of such stricture on his February 2013 cystoscopy that would impair bladder emptying.  

Based on a careful review of all of the evidence, the Board finds that the Veteran's service-connected residuals of urethritis with urethral stricture do not warrant an evaluation higher than 10 percent.  Although the Veteran has made competent and credible reports of his symptoms of urinary problems, the Board finds that the VA examiner's opinion is more competent to evaluate whether such symptoms were related to his service-connected residuals of urethritis with urethral stricture.  As a board certified physician, the VA examiner has specialized training to assess the Veteran's medical records and current symptomatology.  Upon the VA examiner's objective evaluation, he determined that the Veteran's current urinary symptoms were not related to his service-connected genitourinary disability.  Therefore, the Board finds that the Veteran's service-connected residuals of urethritis with urethral stricture is no more than 10 percent disabling.  

The Board has considered whether the Veteran's service-connected residuals of urethritis with urethral stricture present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected residuals of urethritis with urethral stricture are manifested by subjective symptoms of voiding frequency and urgency, slow stream, and burning and stinging with urination.  These symptoms and their resulting effects are fully contemplated by the rating schedule.  Indeed, as previously stated, the Veteran's symptoms were objectively found not to be related to his service-connected residuals of urethritis with urethral stricture.  Therefore, the Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met. 38 C.F.R. § 3.321(b)(1) (2014).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 


ORDER

Entitlement to an initial evaluation in excess of 10 percent for residuals of urethritis with urethral stricture is denied.  


REMAND

Unfortunately, a remand is required in this case for the issue remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran contends that he is entitled to a higher level of SMC under 38 U.S.C.A. § 1114(r)(2) (West 2014).  

The Veteran's last aid and attendance examination to determine how his daily functioning was affected by his service-connected disabilities was in June 2009, more than six years ago.  

At his May 2015 Board hearing, the Veteran testified that his condition had worsened since his last examination.  Specifically, the Veteran said that he no longer had control of his hands and he had trouble with buttoning and washing his clothes, tying his shoes, cleaning his house, and cooking.  In light of these circumstances, it is apparent that the Veteran should be provided a new VA aid and attendance examination to determine the current severity of his service-connected disability, particularly in relation to his daily functioning.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's outstanding treatment records that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.  

2.  After completing the above development, the AOJ should schedule the Veteran for a VA aid and attendance examination by an appropriately qualified examiner.  The claims file, including a copy this REMAND, must be made available to the examiner for review.  

Upon review of the claims file and examination of the Veteran, the VA examiner should opine whether the Veteran is in need of a higher level of care consisting of personal health-care services provided on a daily basis in the Veteran's home and if, in the absence of such higher level of care, the Veteran would require hospitalization, nursing home care or other residential institution care.

3.  Then, the AOJ should readjudicate the claim for a higher level of SMC based on the need for regular aid and attendance.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


